DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-11 have been examined in this application.  This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP2019073773 filed 4/8/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement filed 3/6/2020 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (i.e. software per se). 
Claim 11 is directed to software per se because it recites “A vehicle selection program executed by a vehicle selection apparatus…” rather than claiming “A non-transitory computer readable medium…”, or any other product which has a physical or tangible form. See MPEP 2106.03(I) showing a “claim to a software program that does not also contain at least one structural limitation…has no physical or tangible form, and thus does not fall within any statutory category. Despite claiming that the program is “executed by a vehicle selection apparatus that includes a memory and a processor including hardware,” the claim only requires a program and is not actually claiming these hardware components themselves. 
Purely as a suggestion, applicant may amend the claim to recite “A non-transitory computer readable medium storing a vehicle selection program executed by a vehicle selection apparatus that includes a memory and a processor including hardware, the program causing the vehicle selection apparatus to…” in order to overcome the issues above. 

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Independent claims 1 and 11 recite limitations for selecting a vehicle for collection and delivery of a package that is a collection and delivery target based on parking and stopping information that includes information about positions of a plurality of vehicles parked or stopped in a predetermined region, of which vehicle cabins are usable for package reception, and information about parking and stopping of the vehicles. Claim 10 recites similar limitations for reading parking and stopping information that includes information about positions of a plurality 
(Step 2A Prong One) The limitations of claims 1, 10, and 11 above considered as a whole amount to processes for selecting a vehicle usable for package reception based on information about the positions of a plurality of vehicles (parking and stopping information). As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (e.g. selecting a vehicle usable for package reception, which amounts to arranging a package pickup/delivery) which relates to contracts, sales activities or behaviors, and business relations – and managing interactions between people (e.g. reading parking and stopping information for vehicles to select a vehicle used for package reception, which amounts to following rules of instructions),  the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
(Step 2A Prong Two) The judicial exception (i.e. abstract idea) recited in claims 1, 10, and 11 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. selecting a vehicle usable for package reception based on (reading) parking and stopping information about the positions of a plurality of vehicles) using generic computers/computer components (i.e. “A vehicle selection apparatus” comprising “a memory” and Alice Corp.” Furthermore, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
(Step 2B) Claims 1 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. selecting a vehicle usable for package reception based on (reading) parking and stopping information about the positions of a plurality of vehicles) using generic computers/computer components (i.e. “A vehicle selection apparatus” comprising “a memory” and “a processor including hardware” of claim 1, “a vehicle selection apparatus that includes a memory and a processor including hardware” of claim 10, and “A vehicle selection program executed by a vehicle selection apparatus that includes a memory and a processor including hardware…” of claim 11). Therefore, the claims do not recite anything that amounts to significantly more than the abstract idea. 
(Dependent Claims 2-9) Dependent claims 2-9 do not alter the analysis above and do not add anything that integrates the judicial exception (i.e. abstract idea) into a practical application or  transmit data) and do not integrate a judicial exception into a practical application or provide significantly more. The same analysis applies to claims 7-9, as claims 7-9 merely recites steps for the processor to receive and transmit information (i.e. the use of a computer in its ordinary capacity as above), while linking the performance of the abstract idea to a particular technological environment (wherein the transmitted authentication information is used for locking/unlocking a vehicle cabin, and wherein an unlocking instruction is sent to a vehicle mounted device as in claim 9). In addition, claim 8 adds an additional abstract idea step (“issues the authentication information) performed by a generic computer (i.e. the processor). 
Therefore, claims 1-11 are ineligible under § 101 as the claims recite an abstract idea and do not add anything that integrates the judicial exception (i.e. abstract idea) into a practical application or amounts to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20160189098 A1 to Beaurepaire et al. (Beau). 

Claim 1: Beau discloses: 
 A vehicle selection apparatus (Beau: ¶ 0004-0006, ¶ 0030 apparatus for selecting a vehicle as a destination for receiving a delivery) comprising: 
a memory (Beau: ¶ 0004, ¶ 0097, ¶ 0108-0112 and Figs. 11 and 12 showing memory implemented as part of computer system for implementing the disclosed embodiments); and 
a processor including hardware (Beau: ¶ 0004, ¶ 0096-0099, ¶ 0108 and Figs. 11 and 12 showing processor for performing the functions of the disclosed embodiments), 
wherein the processor (Beau: ¶ 0055 “the process 300 and is implemented in, for instance, a chip set including a processor and a memory as shown in FIG. 12”) selects a vehicle for collection and delivery of a package that is a collection and delivery target (Beau: ¶ 0050 “determines which of the one or more vehicles…to use for the at least one delivery based on the characteristics of the at least one item”; also see ¶ 0058, ¶ 0067 showing selection of a vehicle as a target for the delivery of the package, and ¶ 0081 showing user is granted access to retrieve, i.e. collect, the package from the vehicle), 
based on parking and stopping information that includes information about positions of a plurality of vehicles parked or stopped in a predetermined region (Beau: ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location), 
of which vehicle cabins are usable for package reception (Beau: ¶ 0032, ¶ 0039, ¶ 0059, ¶ 0072 ¶ 0077-0078 showing the package may be placed in compartments of the vehicle including at least the vehicle trunk or glove compartment), and 
information about parking and stopping of the vehicles (Beau: ¶ 0066 the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street”)

Claim 2: Beau discloses claim 1. Beau further discloses: 
wherein the processor (Beau: ¶ 0065 “the configuration platform 109 performs the process 600 and is implemented in…a chip set including a processor”) selects the vehicle 

Claim 3: Beau discloses claim 1. Beau further discloses: 
wherein the processor (Beau: ¶ 0065 “the configuration platform 109 performs the process 600 and is implemented in…a chip set including a processor”) selects the vehicle for collection and delivery of the package while referring to information about a condition for collection and delivery that is registered in advance by owners of the vehicles (Beau: ¶ 0066 “By way of example, a vehicle…is selected based on the calendar of the owner of that vehicle. For example, if it is determined from the calendar information that the vehicle will not be available after a predefined time threshold (e.g., 2 hours) from the current time, and the delivery time is anticipated to be less than 1 hour, then that vehicle is selected for delivery”) 

Claim 4: Beau discloses claim 1. Beau further discloses: 
wherein the processor selects the vehicle for collection and delivery of the package in accordance with a kind of the package (Beau: ¶ 0050 “the determination module 205 determines which of the one or more vehicles…to use for the at least one delivery based on the characteristics of the at least one item”; ¶ 0048 showing that the characteristics of the item include at least price, a size, weight, fragility, perishability) 

Claim 5: Beau discloses claim 1. Beau further discloses: 
wherein the processor selects the vehicle for collection and delivery of the package while referring to evaluation information obtained through evaluation performed by at least any of a past collection and delivery service user, owners of the vehicles, and a collection and delivery agent of the package (Beau: at least ¶ 0086 showing the vehicle is selected in one example by requesting that the car owner (i.e. the user’s friend) allow access to the vehicle to accept delivery of the item at the vehicle; alternatively, see ¶ 0075 showing when the delivery person is ready to make the delivery of the item the delivery person  can send a request to the configuration platform to retrieve the locations of one or more nearby shared vehicles or cars)

Claim 6: Beau discloses claim 1. Beau further discloses: 
wherein the processor transmits collection and delivery information of the package that includes information about the selected vehicle to a collection and delivery agent terminal that is associated with a collection and delivery agent of the package (Beau: ¶ 0076 showing configuration platform can send the delivery person device information about one or more nearby cars that can be selected/reserved by the delivery company) and 
that transmits a signal requesting the selected vehicle to lock or unlock a vehicle cabin (Beau: ¶ 0077 delivery person confirms the reservation of the vehicle by transmitting a request to access, i.e. unlock, the one or more compartments of the vehicle to make the delivery; ¶ 0059 specifically reciting “unlock”)

Claim 10: Beau discloses: 

reading, from the memory, parking and stopping information that includes information about positions of a plurality of vehicles parked or stopped in a predetermined region (Beau: ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location; ¶ 0041 showing database 111 stored locations and details of vehicles), of which vehicle cabins are usable for package reception (Beau: ¶ 0032, ¶ 0039, ¶ 0059, ¶ 0072 ¶ 0077-0078 showing the package may be placed in compartments of the vehicle including at least the vehicle trunk or glove compartment), and information about parking and stopping of the vehicles to select a vehicle for collection and delivery of a package that is a collection and delivery target (Beau: ¶ 0066 the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street”; also see ¶ 0050 “determines which of the one or more vehicles…to use for the at least one delivery based on the characteristics of the at least one item” and ¶ 0058, ¶ 0067 showing selection of a vehicle as a target for the delivery of the package; also ¶ 0081 showing user is granted access to retrieve, i.e. collect, the package from the vehicle)

Claim 11: Beau discloses: 

select a vehicle for collection and delivery of a package that is a collection and delivery target (Beau: ¶ 0050 “determines which of the one or more vehicles…to use for the at least one delivery based on the characteristics of the at least one item”; also see ¶ 0058, ¶ 0067 showing selection of a vehicle as a target for the delivery of the package, and ¶ 0081 showing user is granted access to retrieve, i.e. collect, the package from the vehicle) based on parking and stopping information that includes information about positions of a plurality of vehicles parked or stopped in a predetermined region (Beau: ¶ 0064 and Fig. 5 step 503, and ¶ 0076 showing searching for nearby cars within a predefined distance of the user’s location or the delivery location), of which vehicle cabins are usable for package reception (Beau: ¶ 0032, ¶ 0039, ¶ 0059, ¶ 0072 ¶ 0077-0078 showing the package may be placed in compartments of the vehicle including at least the vehicle trunk or glove compartment), and information about parking and stopping of the vehicles (Beau: ¶ 0066 the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160189098 A1 to Beaurepaire et al. (Beau) in view of US 20170372546 A1 to Haruna.

Claim 7: Beau discloses claim 6. Beau also teaches: 
wherein the processor receives a request for issuance of authentication information, which is needed to lock or unlock the vehicle cabin of the selected vehicle, from the collection and delivery agent terminal (Beau: ¶ 0077-0078 showing the delivery person 

With respect to the limitation: 
transmits the request for issuance to an authentication management apparatus that manages the authentication information, 
Beau teaches, as seen above, that the configuration platform receives the request to gain access to the vehicle, and the same citation further teaches that the configuration platform queries the specific access rights or parameters granted by the user and/or the car service in order to determine whether or not access should be granted (Beau: ¶ 0077), which indicates but does not explicitly suggest that the configuration platform provides the request to another component of the configuration platform (i.e. database or other logic/functional component).  However, Haruna teaches that a center server receives a request for authentication information from a portable terminal (Haruna: ¶ 0095; also ¶ 0087-0088), wherein communications to the center server are received through at an API or communication processing unit of the center server (Haruna: Fig. 3 see API 327 of center server 30 and described in ¶ 0095; alternatively see Fig. 1 communication processing unit 321 of center server 30 as described in ¶ 0087-0088) and then transmitted to a vehicle use management unit (Haruna: Fig. 3 element 322 of center server 30 and described in ¶ 0095; alternatively see Fig. 1 vehicle use management unit 322 of center server 30 as described in ¶ 0087-0088). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the request received at the server, to a logic component of the server for issuance of authentication 

With respect to the limitation: 
and transmits the authentication information received from the authentication management apparatus to the collection and delivery agent terminal
Beau teaches that the configuration platform sends the determined access rights directly to the shared vehicle (Beau: ¶ 0077 configuration platform sends the access rights to the shared vehicle) and also suggests that the parcel delivery person, i.e. the collection and delivery agent, uses the granted access rights (e.g., access to the trunk) to deliver the item to the trunk of the shared vehicle (Beau: ¶ 0078) – but Beau does not explicitly teach that the authentication information received from the authentication management apparatus is transmitted to a terminal that is used by the entity attempting to access the vehicle (as per Beau, a delivery and collection agent). However, Haruna teaches a communication processing unit or API transmitting the authentication information received from a vehicle use management unit to a portable terminal attempting to access the vehicle (Haruna: ¶ 0087-0088 and Fig. 1 elements 321, 322, and at least portable terminal 20; also see ¶ 0095 and Fig. 3 elements 327 and 322 of center server 30, and at 

Claim 8: Beau discloses claim 6. Beau further discloses: 
wherein the processor receives a request for issuance of authentication information, which is needed to lock or unlock the vehicle cabin of the selected vehicle, from the collection and delivery agent terminal (Beau:¶ 0077-0078 showing the delivery person sends a request for issuance of an authorization to open the vehicle, which is then received by the configuration platform, i.e. server, to access and unlock the vehicle such that the delivery person can deliver the parcel to the compartment of the vehicle), 
issues the authentication information in response to the request for issuance (Beau: ¶ 0077 configuration platform issues access rights in response to the request), and 

With respect to the limitation: 
transmits the issued authentication information to the collection and delivery agent terminal
Beau teaches that the configuration platform sends the determined access rights directly to the shared vehicle (Beau: ¶ 0077 configuration platform sends the access rights to the shared vehicle) and also suggests that the parcel delivery person, i.e. the collection and delivery agent, uses the granted access rights (e.g., access to the trunk) to deliver the item to the trunk of the to a terminal that is used by the entity attempting to access the vehicle (as per Beau, a delivery and collection agent). However, Haruna teaches a communication processing unit or API transmitting the authentication information received from a vehicle use management unit to a portable terminal attempting to access the vehicle (Haruna: ¶ 0087-0088 and Fig. 1 elements 321, 322, and at least portable terminal 20; also see ¶ 0095 and Fig. 3 elements 327 and 322 of center server 30, and at least portable terminal 20 that received the authentication information). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the authentication information issued by the vehicle use management system to a portable terminal of Haruna in the vehicle selection and access system of Beau, with the motivation to “reduce the leakage of authentication information, used for locking or unlocking a vehicle or facilities” (Haruna: ¶ 0008). It would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9: Beau discloses claim 1. Beau also teaches: 
wherein the processor acquires collection and delivery information of the package and parking and stopping information of the vehicles from a vehicle management apparatus that manages the parking and stopping information of the vehicles (Beau: see ¶ 0064 and Fig. 5 step 503, and ¶ 0076 as above showing searching for nearby cars within a 

With respect to the limitation: 
transmits a request for issuance of authentication information, which is needed to lock or unlock a vehicle cabin of the selected vehicle, to the vehicle management apparatus after selection of the vehicle for collection and delivery of the package, and 
Beau teaches, as seen above, that the configuration platform receives the request to gain access to the vehicle, and the same citation further teaches that the configuration platform queries the specific access rights or parameters granted by the user and/or the car service in order to determine whether or not access should be granted (Beau: ¶ 0077), which indicates but does not explicitly suggest that the configuration platform provides the request to another component of the configuration platform (i.e. database or other logic/functional component). However, Haruna teaches a communication processing unit or API transmitting the authentication information received from a vehicle use management unit to a portable terminal attempting to access the vehicle (Haruna: ¶ 0087-0088 and Fig. 1 elements 321, 322, and at least portable terminal 20; also see ¶ 0095 and Fig. 3 elements 327 and 322 of center server 30, and at least portable terminal 20 that received the authentication information). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the transmission of the authentication information issued by the vehicle use management system to a portable terminal of Haruna in the vehicle selection and access system of Beau, with the 

Beau, as modified above, further teaches: 
transmits a vehicle cabin unlocking request to a vehicle-mounted device of the selected vehicle by using the authentication information received from the vehicle management apparatus (Beau: ¶ 0077 configuration platform sends the determined access rights to the shared vehicle)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
August 4, 2021